

115 HR 2441 IH: Sex Trafficking Demand Reduction Act of 2017
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2441IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mrs. Hartzler introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to include an additional
			 permissible use of amounts provided as grants under the Byrne JAG program,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Sex Trafficking Demand Reduction Act of 2017. 2.Additional authorized use of Byrne JAG fundsSection 501(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended by adding at the end the following:
			
 (I)Programs to combat human trafficking (including programs to reduce the demand for trafficked persons)..
		